DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Examiner acknowledges the following data:
Parent Data
17679354, filed 02/24/2022 claims foreign priority to 2021-030866, filed 02/26/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 07/28/2022 and 02/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a memory” (claims 1-8), “registration request receiver" (claims 1-8), “a first determiner” (claims 1-8), “first memory controller” (claims 1-8), “first notification provider” (claims 1-8), “first service” (claims 1-8), “second notification provider” (claims 1-8), “a connection establisher” (claims 1-8), “a deletion request receiver” (claims 1-8), and “a disconnector” (claims 1-8) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “store” (claims 1-8), “receive” (claims 1-8), “request” (claims 1-8) “store” (claims 1-8), “notify” (claims 1-8), “perform change” (claims 1-8), “notify” (claims 1-8), “establish a continuous connection” (claims 1-8), “receive” (claims 1-8), “disconnect” (claims 1-8), without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a memory” – Specification [22] – it appears that the corresponding structure is volatile memory and non-volatile memory 34.
•	“registration request receiver" – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“a first determiner” – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“first memory controller” – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“first notification provider” – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“first service”– Specification [22] – it appears that the corresponding structure is CPU 32.
•	“second notification provider” – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“a connection establisher” – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“a deletion request receiver” – Specification [22] – it appears that the corresponding structure is CPU 32.
•	“a disconnector” – Specification [22] – it appears that the corresponding structure is CPU 32.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2019/0238712) in view of Shiraishi et al (US 2017/0111398).
Regarding claim 1, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), comprising: 
memory configured to store device identification information and service identification information in association with each other (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, [0019]-[0026]), the device identification information identifying a communication device among one or more communication devices (cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers (device) serial numbers br001, br002 and br003 communicating with server, [0019]-[0026]), the service identification information identifying a service currently provided to a user of the communication device among a plurality of services (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 communicating with server, [0019]-[0026]), wherein the plurality of services include a first type of service having no exclusive attribute and a second type of service having the exclusive attribute, and wherein the exclusive attribute indicates that, in a state where a certain type of service is provided to a user of a certain communication device, another service of the certain type is not provided to the user of the certain communication device (services includes at least one (first type of service) of the plurality of services whereby system determines whether to not provide services of the at least one of the plurality of services (service having no exclusive attribute) or to provide services of the at least one of the other of the plurality of services (service having exclusive attribute) to user, [0019]-[0026]); 
a registration request receiver configured to receive, from an external device, a registration request including first service identification information and specific device identification information, the first service identification information identifying a first service to be provided to a user of a specific communication device, the specific device identification information identifying the specific communication device (receiving registration information request from user terminal 40 including service identification information and device identification identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, the service identification identifies at a service from plurality of services to be provided to user of the user terminal 40, device identification identifies device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 communicating with server, [0019]-[0026], [0029]-[0065]); 
a first determiner configured to (fig. 1 item 112, CPU configured to, [0019]): 
in response to the registration request received from the external device, determine whether to provide the first service to the user of the specific communication device (after receiving registration request from user terminal 40, system determines to provide a shipping service from a plurality of shipping services for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers to user, [0019]-[0026], [0029]-[0074]); 
in response to the first service being the first type of service, determine to provide the first service regardless of whether the specific device identification information is stored in association with service identification information different from the first service identification information in the memory (when system determines to provide a shipping service from a plurality of shipping services for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers to user, system provides a shipping service from a plurality of shipping services for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers to user, whereby the service for cartridge name AAA is different from the service for cartridge name BBB identifying cartridges for service for printers (communication device) serial numbers br001, br002 and br003, regardless the services identifying service is stored in the memory, [0019]-[0026], [0029]-[0074]); 
determine to provide the first service in response to the first service being the second type of service and the specific device identification information being not stored in association with service identification information identifying the second type of service different from the first service in the memory (system determines to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]); and 
determine not to provide the first service in a specific case where the first service is the second type of service and the specific device identification information is stored in association with second service identification information in the memory, the second service identification information identifying a second service that is the second type of service different from the first service (system determines not to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]); and 
Nagasaki does not specifically disclose concept of first memory controller configured to, in response to a determination to provide the first service, store the first service identification information in the memory in association with the specific device identification information.
However, Shiraishi et al specifically teaches concept of first memory controller configured to, in response to a determination to provide the first service, store the first service identification information in the memory in association with the specific device identification information (when system server provides services, system updates to be stored in memory (stores) date and time of service (service ID) associated with group device MFP-0, MFP-1 and MFP-2 device ID identifying MFP-0, MFP-1 and MFP-2, [0074]-[0124]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of first memory controller configured to, in response to a determination to provide the first service, store the first service identification information in the memory in association with the specific device identification information of Shiraishi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating information stored in each of several information processing devices, (Shiraishi et al, [0003])

Regarding claim 2, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), 
wherein the memory is further configured to store the second service identification information and changeable service identification information in association with each other, the second service identification information identifying the second type of service among one or more second type of services, the changeable service identification information identifying a changeable service that is another second type of service being changeable from the second type of service (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA (first type of service), BBB (second type of service), CCC and DDD for printers serial numbers br001, br002 and br003 and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, [0019]-[0026]),, and 
wherein the first determiner is further configured to (fig. 1 item 112, CPU configured to, [0019]): 
determine not to provide the first service in a case where, in the specific case, the second service identification information and the first service identification information that is the changeable service identification information are not stored in association with each other (system determines not to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]); and 
determine to provide the first service in a case where, in the specific case, the second service identification information and the first service identification information that is the changeable service identification information are stored in association with each other (system determines to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]).

Regarding claim 3, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), further comprising a screen data transmitter configured to transmit query screen data for displaying a query screen to the external device in response to a determination to provide the first service because the second service identification information and the first service identification information that is the changeable service identification information are stored in association with each other, wherein the query screen is a screen for querying the user of the specific communication device as to whether to change the second service to the first service (providing screen to transmit query screen data for displaying a query screen to user terminal when it is provided service for  cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) and for cartridge name AAA (first service) identification information that is changeable by user, wherein the query screen is a screen for querying the user of the specific communication device as to whether to change cartridge name BBB (second type of service) to cartridge name AAA (first service), [0021]-[0039]), 
wherein the first memory controller is configured to (fig. 1 item 112, CPU configured to, [0019]): 
store the first service identification information in the memory in association with the specific device identification information in response to a selection to change the second service to the first service on the query screen (providing screen to transmit query screen data for displaying a query screen to user terminal when it is provided service for  cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) and for cartridge name AAA (first service) identification information that is changeable by user, wherein the query screen is a screen for querying the user of the specific communication device as to whether to change cartridge name BBB (second type of service) to cartridge name AAA (first service), [0021]-[0039]); and 
not store the first service identification information in the memory in response to a selection not to change the second service to the first service on the query screen (system determines to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0021]-[0074]).

Regarding claim 4, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), further comprising a first notification provider configured to notify a second service providing server providing the second service to stop providing the second service to the user of the specific communication device in response to a determination to provide the first service because the second service identification information and the first service identification information that is the changeable service identification information are stored in association with each other (notifying at least one of the other plurality of servers 100, 200 and 300 (second service providing server) providing cartridge name BBB (second service) to change to cartridge name AAA (first service) change to user terminal device when it is determine to provide cartridge name AAA (first service) because the second service identification information and the first service identification information that is the changeable service identification information are stored in association with each other, [0045]-[0054], [0084], [0091]-[0094]).

Regarding claim 5, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), 
wherein the second service providing server and a first service providing server providing the first service are each configured to (notifying at least one of the other plurality of servers 100, 200 and 300 (second service providing server) providing cartridge name BBB (second service) to change to cartridge name AAA (first service) change to user terminal device when it is determine to provide cartridge name AAA (first service) because the second service identification information and the first service identification information that is the changeable service identification information are stored in association with each other, [0045]-[0054], [0084], [0091]-[0094]): 
perform first change processing for changing a setting of the specific communication device from a first setting to a second setting upon starting to provide a service to the user of the specific communication device (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA (first type of service), BBB (second type of service), CCC and DDD for printers serial numbers br001, br002 and br003 and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, [0019]-[0026]); and 
perform second change processing for changing the setting of the specific communication device from the second setting to the first setting upon stopping providing a service to the user of the specific communication device (notifying at least one of the other plurality of servers 100, 200 and 300 (second service providing server) providing cartridge name BBB (second service) to change to cartridge name AAA (first service) change to user terminal device, [0045]-[0054], [0084], [0091]-[0094]); and 
wherein the server further comprises a second notification provider configured to notify the first service providing server that the first change processing is unnecessary in response to a determination to provide the first service because the second service identification information and the first service identification information that is the changeable service identification information are stored in association with each other, and wherein the first notification provider is configured to notify the second service providing server that the second change processing is unnecessary (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA (first type of service), BBB (second type of service), CCC and DDD for printers serial numbers br001, br002 and br003 and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, [0019]-[0026]).

Regarding claim 6, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), further comprising: 
a connection establisher configured to establish a continuous connection with the specific communication device, the continuous connection being a connection to perform, with the specific communication device, communication related to provision of a service to the user of the specific communication device (determining continuous connection with the specific user terminal, the continuous connection being a connection to perform, with the specific user terminal, communication related to provision of a service to the user of the specific user terminal, [0017]-[0023]); 
a deletion request receiver configured to receive a deletion request from the external device, the deletion request including the first service identification information and the specific device identification information stored in the memory in association with each other (receiving from user terminal to delete service, including service identification information and the device identification information stored in the memory in association with each other, [0059]); and 
a second memory controller configured to, in response to the deletion request received from the external device, delete the first service identification information associated with the specific device identification information from the memory (when receiving from user terminal to delete service, including service identification information and the device identification information stored in the memory in association with each other, delete service, [0059]); and 
a second determiner configured to, in response to the deletion request received from the external device, determine whether different service identification information different from the first service identification information is stored in association with the specific device identification information in the memory (when receiving from user terminal to delete service, including service identification information and the device identification information stored in the memory in association with each other, determine service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing and delete service, [0059], [0029]-[0074]); and service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]);
a disconnector configured to disconnect the continuous connection with the specific communication device in response to a determination that the different service identification information is not stored in association with the specific device identification information in the memory, the disconnector being configured not to disconnect the continuous connection with the specific communication device in response to that a determination that the different service identification information is stored in association with the specific device identification information in the memory (disconnect continuous connection with the user terminal when system determines to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074], )

Regarding claim 7, Nagasaki discloses server (fig. 1 items 100, 200 and 300, server), 
wherein the plurality of services further include a third type of service having the exclusive attribute, the third type of service being different from the second type of service (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 communicating with server, [0019]-[0026]), and 
wherein the first determiner is further configured to (fig. 1 item 112, CPU configured to, [0019]): 
determine to provide the first service in response to the first service being the third type service and the specific device identification information and service identification information identifying the third type service different from the first service being not stored in association with each other in the memory (system determines to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]); and 
determine not to provide the first service in response to the first service being the third type service and the specific device identification information and the service identification information identifying the third type service being stored in association with each other in the memory (system determines not to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]).

Regarding claim 8, Nagasaki discloses non-transitory computer readable storage medium storing a computer program for a server including memory and a computer (non-transitory computer readable storage medium storing a computer program for a server including memory and a computer, [0008]), the memory being configured to store device identification information and service identification information in association with each other (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, [0019]-[0026]), the device identification information identifying a communication device among one or more communication devices (cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers (device) serial numbers br001, br002 and br003 communicating with server, [0019]-[0026]), the service identification information identifying a service currently provided to a user of the communication device among a plurality of services (memory storing/ collecting/ registering services information identifying provision of shipping services to users for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers and device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 communicating with server, [0019]-[0026]), wherein the plurality of services include a first type of service having no exclusive attribute and a second type of service having the exclusive attribute, and wherein the exclusive attribute indicates that, in a state where a certain type of service is provided to a user of a certain communication device, another service of the certain type is not provided to the user of the certain communication device (services includes at least one (first type of service) of the plurality of services whereby system determines whether to not provide services of the at least one of the plurality of services (service having no exclusive attribute) or to provide services of the at least one of the other of the plurality of services (service having exclusive attribute) to user, [0019]-[0026]), the computer program comprising instructions that, when executed, cause the computer to function as (services includes at least one (first type of service) of the plurality of services whereby system determines whether to not provide services of the at least one of the plurality of services (service having no exclusive attribute) or to provide services of the at least one of the other of the plurality of services (service having exclusive attribute) to user, would be obvious to include computer program comprising instructions that, when executed, cause the computer to function as [0019]-[0026]): 
a registration request receiver configured to receive, from an external device, a registration request including first service identification information and specific device identification information, the first service identification information identifying a first service to be provided to a user of a specific communication device, the specific device identification information identifying the specific communication device (receiving registration information request from user terminal 40 including service identification information and device identification identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003, the service identification identifies at a service from plurality of services to be provided to user of the user terminal 40, device identification identifies device information such as cartridges information identifying cartridges name AAA, BBB, CCC and DDD for printers serial numbers br001, br002 and br003 communicating with server, [0019]-[0026], [0029]-[0065]);; 
a first determiner configured to (fig. 1 item 112, CPU configured to, [0019]): 
in response to the registration request received from the external device, determine whether to provide the first service to the user of the specific communication device (after receiving registration request from user terminal 40, system determines to provide a shipping service from a plurality of shipping services for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers to user, [0019]-[0026], [0029]-[0074]); 
in response to the first service being the first type of service, determine to provide the first service regardless of whether the specific device identification information is stored in association with service identification information different from the first service identification information in the memory (when system determines to provide a shipping service from a plurality of shipping services for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers to user, system provides a shipping service from a plurality of shipping services for cartridges name AAA, BBB, CCC and DDD for printers (communication device) serial numbers br001, br002 and br003 communicating with servers to user, whereby the service for cartridge name AAA is different from the service for cartridge name BBB identifying cartridges for service for printers (communication device) serial numbers br001, br002 and br003, regardless the services identifying service is stored in the memory, [0019]-[0026], [0029]-[0074]); 
determine to provide the first service in response to the first service being the second type of service and the specific device identification information being not stored in association with service identification information identifying the second type of service different from the first service in the memory (system determines to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is not stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]); and 
determine not to provide the first service in a specific case where the first service is the second type of service and the specific device identification information is stored in association with second service identification information in the memory, the second service identification information identifying a second service that is the second type of service different from the first service (system determines not to provide a service servicing for cartridge name AAA (first service) from plurality of services when at least one of other service servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored in association with at least one other service of the plurality of services servicing service for cartridge name BBB (second type of service) identifying cartridge name BBB (second type of service) is stored, whereby service servicing for cartridge name AAA (first type of service) is different from cartridge name BBB (second type of service) for servicing, [0019]-[0026], [0029]-[0074]); and 
Nagasaki does not specifically disclose concept of first memory controller configured to, in response to a determination to provide the first service, store the first service identification information in the memory in association with the specific device identification information.
However, Shiraishi et al specifically teaches concept of first memory controller configured to, in response to a determination to provide the first service, store the first service identification information in the memory in association with the specific device identification information(when system server provides services, system updates to be stored in memory (stores) date and time of service (service ID) associated with group device MFP-0, MFP-1 and MFP-2 device ID identifying MFP-0, MFP-1 and MFP-2, [0074]-[0124]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of first memory controller configured to, in response to a determination to provide the first service, store the first service identification information in the memory in association with the specific device identification information of Shiraishi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve updating information stored in each of several information processing devices, (Shiraishi et al, [0003])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677